                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                     8:14CR118

      vs.
                                                         AMENDED JUDGMENT
QUANTAL BLAKE,

                    Defendant.


      For the reasons set forth in the Court’s Memorandum and Order of October 9,

2018, and of this date,

      IT IS ORDERED:

      1.     The Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or
             Correct Sentence by a Person in Federal Custody, ECF No. 120, is
             denied;

      2.     The Defendant’s “Motion Pursuant to Rule 59(E) To Alter, Amend,
             Reconsider, Or Revise [t]he District[ ] Court Judgment,” ECF No. 124, is
             granted insofar as the Court has accepted the Defendant’s supplementary
             materials and arguments presented and has conducted a second initial
             review, and that Motion is otherwise denied;

      3.     No certificate of appealability will be issued; and

      4.     The Clerk will mail a copy of this Judgment to Defendant at the
             Defendant’s last known address.


      Dated this 8th day of November, 2018.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 United States District Judge
